


Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 15th day of April, 2014 (the “Effective Date”),
by and among First Security Group, Inc., a bank holding company organized under
the laws of the State of Tennessee (the “Company”), FSGBank, N.A., a national
association organized under the laws of the United States (the “Bank” and
collectively with the Company, the “Employer”), and David Michael Kramer (the
“Executive”).


BACKGROUND:


The Company and the Bank each desires to employ the Executive, respectively, as
the President and Chief Executive Officer of the Company and the President and
Chief Executive Officer of the Bank on the terms and conditions set forth below
and Executive desires to accept such employment subject to such terms and
conditions.
AGREEMENT:


In consideration of the above premises and the mutual agreements hereinafter set
forth, effective as of the Effective Date, the parties hereby agree as follows:


1.    Duties.


1.1    Positions. The Executive shall be employed as the President and Chief
Executive Officer of the Company and the President and Chief Executive Officer
of the Bank and shall perform and discharge faithfully the duties and
responsibilities which may be assigned to the Executive from time to time in
connection with the conduct of the businesses. The duties and responsibilities
of the Executive shall be commensurate with similar positions at other
publicly-traded community bank holding companies and community banks. The
Executive shall report directly to the Board of Directors. During the Term, at
appropriate intervals and with the consent of the Executive, the Company and the
Bank shall each nominate the Executive as a candidate for election or
re-election to their respective Boards of Directors, subject to any necessary
regulatory non-objections.


1.2    Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 1.1 hereof, the
Executive shall:  


(a)    subject to Section 1.3, devote substantially all of the Executive’s time,
energy and skill during regular business hours to the performance of the duties
of the Executive’s employment (reasonable vacations and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties;


(b)    diligently follow and implement all reasonable and lawful management
policies and decisions communicated to the Executive by the Board of Directors;
and


(c)    timely prepare and forward to the Board of Directors all reports and
accountings as may be requested of the Executive.


1.3    Permitted Activities. The Executive shall devote substantially all of the
Executive’s entire business time, attention and energies to the Business of the
Employer and shall not during the Term be engaged (whether or not during normal
business hours) in any other significant business or professional activity,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage, but as long as the following activities do not interfere with the
Executive’s obligations to the Employer, this shall not be construed as
preventing the Executive from:


(a)    investing the Executive’s personal assets in any manner which will not
require any services on the part of the Executive in the operation or affairs of
the entity and in which the Executive’s participation is solely that of an
investor; provided that such investment activity following the Effective Date
shall not result





1



--------------------------------------------------------------------------------



in the Executive owning beneficially at any time one percent (1%) or more of the
equity securities of any Competing Business; or


(b)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching or serving on
the board of directors of an entity so long as any such participation does not
interfere with the ability of the Executive to effectively discharge the
Executive’s duties hereunder; provided further, that the Board of Directors may
direct the Executive in writing to resign from any such organization and/or
cease such activities should the Board of Directors reasonably conclude that
continued membership and/or activities of the type identified would not be in
the best interests of the Employer.


2.    Term. This Agreement shall remain in effect for the Term. If the Agreement
is in effect at the end of the Initial Term, the Term shall be renewed
automatically for successive twelve-month periods unless and until one party
gives written notice to the other of its or the Executive’s intent not to extend
this Agreement with such written notice to be given not less than ninety (90)
days prior to the end of the Initial Term or any such twelve-month period. In
the event such notice of non-extension is properly given, this Agreement shall
terminate at the end of the remaining Term then in effect, subject to earlier
termination in connection with the termination of the Executive’s employment
pursuant to Section 4 hereof. In the event that either party provides notice of
the termination of the Agreement, but the Executive continues to provide
services to the Employer as an employee, such post-expiration employment shall
be deemed to be performed on an “at-will” basis and either party may thereafter
terminate such employment with or without notice and for any or no reason and
without any obligations determined by reference to this Agreement.


3.    Compensation. The Employer shall pay the Executive the following during
the Term, except as otherwise provided below:


3.1    Annual Base Salary. The Executive shall be compensated at an annual base
rate of Three Hundred Twenty-Five Thousand and No/100 Dollars ($325,000.00) (the
“Annual Base Salary”). The Executive’s Annual Base Salary shall be reviewed by
the Board of Directors at least annually for adjustments, as determined by the
Board of Directors based on an evaluation of the Executive’s performance. The
Executive’s Annual Base Salary shall be payable in accordance with the
Employer’s normal payroll practices.


3.2    Annual Incentive Compensation.


(a)    The Executive shall be eligible to receive annual bonus compensation, if
any, as may be determined by, and based on performance measures established by,
the Board of Directors upon the recommendation of the Compensation Committee of
the Board of Directors (the “Committee”) consistent with the Employer’s
strategic planning process and in consultation with the Executive, pursuant to
any incentive compensation program as may be adopted from time to time by the
Board of Directors, based on recommendations by the Committee (an “Annual
Bonus”).


(b)    Any Annual Bonus earned shall be payable in cash in the year following
the year in which the bonus is earned in accordance with the Employer’s normal
practices for the payment of short-term incentives. The payment of any Annual
Bonus shall be subject to any approvals or non-objections required by any
regulator of the Employer, and the obligation to pay any such Annual Bonus shall
be rendered null and void to the extent the same is then prohibited by any
applicable law or regulatory restriction.


3.3    Automobile Allowance. The Employer shall provide the Executive with the
use of an automobile selected by the Employer. The Employer shall be responsible
for all automobile expenses, repairs and maintenance thereof; provided, however,
the Executive shall be responsible for gas and oil expenses for travel not
related to the Business of the Employer. The Employer shall obtain and maintain
adequate insurance coverage on the automobile. Not less frequently than once
annually, the Executive will make a good faith allocation between business and
personal use of such vehicle as required by the Internal Revenue Service
guidelines and shall be responsible for taxes associated with personal use of
the automobile. At the discretion of the Employer, the Employer may elect at any
time during the Term, in lieu of providing the Executive with the use of an
automobile, to provide the Executive with a monthly automobile allowance in the
amount of Seven Hundred and Fifty and No/100 Dollars ($750.00).





2



--------------------------------------------------------------------------------



3.4    Business and Professional Education Expenses; Memberships. Subject to the
reimbursement policies from time to time adopted by the Board of Directors and
consistent with the annual budget approved for the period during which an
expense was incurred, the Employer specifically agrees to reimburse the
Executive for reasonable and necessary business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder; provided,
however, that as a condition of any such reimbursement, the Executive submit
verification of the nature and amount of such expenses in accordance with such
reimbursement policies and in sufficient detail to comply with rules and
regulations promulgated by the United States Department of the Treasury.
Examples of appropriate categories of expenses include membership in
professional and civic organizations, professional development, and customer
entertainment. In addition, the Executive will be eligible to be reimbursed for
the reasonable dues and business related expenditures, exclusive of initiation
fees, associated with membership in one country club selected by the Executive
and approved by the Board of Directors. The Executive acknowledges that the
Employer makes no representation with respect to the taxability or nontaxability
of the benefits provided under this Section 3.4.


3.5    Paid Vacation. The Executive shall be entitled to no less than
twenty-five (25) days of paid leave, prorated for any partial calendar year of
service. The provisions of this Section 3.5 shall apply notwithstanding any less
generous paid leave policy then maintained by the Employer, but the use of
Executive’s paid leave shall otherwise be determined in accordance with the
Employer’s paid leave policy as in effect from time to time.
3.6    Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to similarly situated employees. All such benefits shall be
awarded and administered in accordance with the written terms of any applicable
benefit plan or, if no written terms exist, the Employer’s standard policies and
practices relating to such benefit.


3.7    Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.


3.8    Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursements described in this Agreement must be incurred by the Executive
during the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by the Employer must be provided during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. Neither rights to reimbursement nor in-kind benefits are subject to
liquidation or exchanges for other benefits.


3.9    Clawback of Compensation. The Executive agrees to repay any compensation
previously paid or otherwise made available to the Executive under this
Agreement that is subject to recovery under any applicable law (including any
rule of any exchange or service through which the securities of the Company are
then traded), including, but not limited to, the following circumstances:


(a)    where such compensation was in excess of what should have been paid or
made available because the determination of the amount due was based, in whole
or in part, on materially inaccurate financial information of the Employer where
the Employer has been required to prepare an accounting restatement due to
material noncompliance of the Employer, as a result of misconduct, with any
financial reporting requirement under the federal securities laws;


(b)    where the Executive has committed, is substantially responsible for, or
has violated, the respective acts, omissions, conditions, or offenses outlined
under 12 C.F.R. Section 359.4(a)(4); and


(c)    if the Bank becomes, and for so long as the Bank remains, subject to the
provisions of 12 U.S.C. Section 1831o(f), where such compensation exceeds the
restrictions imposed on the senior executive officers of such an institution.







3



--------------------------------------------------------------------------------



The Executive agrees to return within sixty (60) days, or within any earlier
timeframe required by applicable law, any such compensation properly identified
by the Employer by written notice provided pursuant to Section 13. If the
Executive fails to return such compensation within the applicable time period,
the Executive agrees that the amount of such compensation may be deducted from
any and all other compensation owed to the Executive by the Employer. If the
Executive is then employed by the Employer, the Executive acknowledges that the
Employer may take appropriate disciplinary action (up to, and including,
Termination of Employment) if the Executive fails to return such compensation.
The Executive acknowledges the Employer’s rights to engage in any legal or
equitable action or proceeding in order to enforce the provisions of this
Section 3.9. The provisions of this Section 3.9 shall be modified to the extent,
and remain in effect for the period, required by applicable law.


3.10    Apportionment of Obligations. The obligations for the payment of the
amounts otherwise payable pursuant to this Section 3 shall be apportioned
between the Company and the Bank as they may agree from time to time in their
sole discretion.


4.    Termination; Suspension or Reduction of Benefits.


4.1    Termination of Employment. During the Term, the Executive’s Termination
of Employment under this Agreement may only occur in accordance with Section 2;
provided, however, that the Termination of Employment of the Executive and this
Agreement may be effected immediately in the event of (a) an involuntary
termination of the Executive by the Employer for Cause; (b) an involuntary
termination of the Executive by the Employer without Cause; (c) a resignation by
the Executive for Good Reason; (d) the Executive’s death or Disability; or (e)
the expiration of the Term.


4.2    Severance. If, during the Term but prior to, or more than twenty-four
(24) months following, a Change of Control, the Executive experiences a
Termination of Employment by the Employer without Cause pursuant to Section
4.1(b) or the Executive resigns the Executive’s employment with the Employer for
Good Reason pursuant to Section 4.1(c), then, upon his Termination of
Employment, for a period of twelve (12) months thereafter, the Employer will pay
severance to the Executive, with the amount of each monthly payment equal to
one-twelfth of the Annual Base Salary in effect as of the effective date of the
Termination of Employment. Monthly severance payments, or portions thereof,
shall be paid in accordance with the Employer’s regular payroll practices,
commencing with the first payroll date that is more than sixty (60) days
following the date of the Executive’s Termination of Employment.


4.3    Change of Control. If, within twenty-four (24) months following a Change
of Control, the Executive experiences a Termination of Employment, either (a) by
the Employer without Cause pursuant to Section 4.1(b) or (b) by the Executive
for Good Reason pursuant to Section 4.1(c), the Executive shall receive, as
liquidated damages, in lieu of all other claims and payments under this
Agreement:
(a)    an amount equal to 2.25 times the sum of (1) Annual Base Salary in effect
as of the effective date of the Termination of Employment, plus (2) the lesser
of (i) thirty percent (30%) of the Annual Base Salary in effect as of the
effective date of the Termination of Employment; or (ii) the average Annual
Bonus paid to the Executive during the three (3) calendar-year period
immediately preceding the calendar year in which the Termination of Employment
occurs (provided, however, if the Change of Control occurs prior to January 1,
2017, Annual Bonuses shall be averaged only over those number of full calendar
years commencing with the 2013 calendar year) (the “Severance Amount”); and
(b)    reimbursement of an amount equal to the then current amount the Employer
pays as its portion of health insurance premiums for active employees for the
level of coverage elected by the Executive pursuant to the Consolidated Omnibus
Reconciliation Act of 1985, as amended, (“COBRA”) for twelve (12) months
following the Termination of Employment; provided the Executive timely elects
and maintains such coverage.
The Severance Amount shall be paid in substantially equal monthly increments
over a period of twenty-four (24) months in accordance with the Employer’s
regular payroll practices, commencing with the first payroll date that





4



--------------------------------------------------------------------------------



is more than sixty (60) days following the date of the Executive’s Termination
of Employment. Reimbursements of COBRA coverage will be made in accordance with
the general provisions of Section 3.8.
4.4    Golden Parachute Limitations. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise payable to the Executive by the Employer would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Code, but
for the application of this sentence, then the payments and benefits to be paid
or provided under this Agreement will be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income and employment taxes). Whether requested by the Executive or the
Employer, the determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Employer by the
Employer’s independent accountants. In the event the payments to the Executive
are required to be reduced pursuant to this Section 4.4, the portions of the
payments that would be paid latest in time will be reduced first and if multiple
portions of the payments to be reduced are paid at the same time, any non-cash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata.
4.5    Effect of Termination of Employment.
(a)    Upon Executive’s Termination of Employment hereunder for any reason, the
Employer shall have no further obligations to the Executive or the Executive’s
estate with respect to this Agreement, except for the payment of any amount
earned and owing under Section 3 through the effective date of the termination
of the Agreement and, if applicable, any payments set forth in Section 4.2 or
Section 4.3, if applicable.
(b)    Notwithstanding any other provision of this Agreement to the contrary, as
a condition of the Employer’s payment of any amount in connection with the
Executive’s Termination of Employment, the Executive must execute within such
period of time following Termination of Employment as is permitted by the
Employer (and not timely revoke during any revocation period provided pursuant
to such release) a release and non-disparagement agreement in substantially the
form attached hereto as Exhibit “A.” Any payments of severance shall accrue from
the date of the Executive’s Termination of Employment, with any accrued but
unpaid severance being paid on the date of the first payment as provided in
Section 4.2 or Section 4.3, as applicable.
(c)    Any actual or constructive termination of the Executive’s employment
which does not rise to the level of a Termination of Employment shall not
entitle the Executive to any of the payments or benefits described in Section 4.
(d)    If the Executive is a member of the Board of Directors and the
Executive’s employment is terminated by the Employer or by the Executive
pursuant to Section 4.1, the Executive shall immediately resign from the
Executive’s position on the Board(s) of Directors, effective no later than the
date the Executive’s employment is terminated.
(e)    Notwithstanding any provision in the Agreement to the contrary, to the
extent necessary to avoid the imposition of tax on the Executive under Code
Section 409A, any payments that are otherwise payable to the Executive within
the first six (6) months following the effective date of Termination of
Employment, shall be suspended and paid as soon as practicable following the end
of the six-month period following such effective date if, immediately prior to
the Executive’s Termination of Employment, the Executive is determined to be a
“specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of
the Employer (or any related “service recipient” within the meaning of Code
Section 409A and the regulations thereunder). Any payments suspended by
operation of the foregoing sentence shall be paid as a lump sum





5



--------------------------------------------------------------------------------



within thirty (30) days following the end of such six-month period. Payments (or
portions thereof) that would be paid latest in time during the six-month period
will be suspended first.
4.6    Regulatory Limitation.


(a)    FDIC Golden Parachute Limitations. Notwithstanding anything contained in
this Agreement to the contrary, no payments shall be made pursuant to Section 4
or any other provision herein or otherwise in contravention of the requirements
of Section 2[18(k)] of the Federal Deposit Insurance Act (the “FDIA”) (12 U.S.C.
1828(k)) and Part 359 of the FDIC Rules and Regulations, 12 C.F.R. 359
(collectively, the “FDIC Golden Parachute Restrictions”). In the event any such
payments become due and payable under this Agreement at a time when such
payments would constitute “golden parachute payments,” other than “golden
parachute payments,” for which the concurrence or consent of the appropriate
federal banking agency has been received as contemplated by the FDIC Golden
Parachute Restrictions, the obligation on the part of the Employer to make any
such payments shall become null and void. In addition, nothing in the preceding
sentence shall impose an obligation on the part of the Employer to petition the
Federal Deposit Insurance Corporation (the “FDIC”) (and/or other regulatory
agency having jurisdiction over the Employer) for its concurrence or consent.


(b)    Other Bank Regulatory Limitations. If the Executive is removed from
office and/or permanently prohibited from participating in the conduct of the
affairs of any depository institution by an order issued under Section 8(e) or
8(g) of the FDIA (12 U.S.C. 1818(e) and (g)), the Employer shall have the right
to terminate all obligations of the Employer under this Agreement as of the
effective date of such order, except for the payment of Annual Base Salary due
and owing under Section 3.1 on the effective date of said order, and
reimbursement under Section 3.4 of expenses incurred as of the effective date of
termination. If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e) or 8(g) of the FDIA (12 U.S.C. 1818(e) and (g)), the
Employer shall have the right to suspend all obligations of the Employer under
this Agreement as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Employer shall
reinstate prospectively any of its obligations which were suspended. If the FDIC
is appointed receiver or conservator under Section 11(c) of the FDIA (12 U.S.C.
1821(c)) of the Company or any depositary institution controlled by the Company,
the Employer shall have the right to terminate all obligations of the Employer
under this Agreement as of the date of such receivership or conservatorship,
other than any rights of the Executive that vested prior to such appointment. If
the Employer is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
the vested rights of the parties shall not be affected. If the FDIC provides
open bank assistance under Section 13(c) of the FDIA (12 U.S.C. 1823(c)) to the
Company or any depositary institution controlled by the Company, but excluding
any such assistance provided to the industry generally, the Employer shall have
the right to terminate all obligations of the Employer under this Agreement as
of the date of such assistance, other than any rights of the Employee that
vested prior to the FDIC action. If the FDIC requires a transaction under
Section 13(f) or 13(k) of the FDIA (12 U.S.C. 1823(f) and (k)) by the Company or
any depository institution controlled by the Company, the Employer shall have
the right to terminate all obligations of the Employer under this Agreement as
of the date of such transaction, other than any rights of the Employee that
vested prior to the transaction. Notwithstanding the foregoing provisions of
this Section 4.6(b), any vested rights of the Executive may be subject to such
modifications that are consistent with the authority of the FDIC.


(c)    Regulatory Approval. Notwithstanding the timing for the payment of
monthly severance amounts described in Sections 4.2 and 4.3, no such payments
shall be made or commence, as applicable, that require the concurrence or
consent of the appropriate federal banking agency of the Employer pursuant to 12
C.F.R. Section 359 prior to the receipt of such concurrence or consent. Any
payments suspended by operation of this Section 4.6(c) shall be paid as a lump
sum within thirty (30) days following receipt of the concurrence or consent of
the appropriate federal banking agency of the Employer or as otherwise directed
by such federal banking agency.







6



--------------------------------------------------------------------------------



(d)    State Banking Limitations. All obligations under this Agreement are
further subject to such conditions, restrictions, limitations and forfeiture
provisions as may separately apply pursuant to any applicable state banking
laws.


5.Employer Information.


5.1    Ownership of Employer Information. All Employer Information received or
developed by the Executive or by the Employer while the Executive is employed by
the Employer will remain the sole and exclusive property of the Employer.


5.2    Obligations of the Executive. The Executive agrees:


(a)    to hold Employer Information in strictest confidence;


(b)    not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information to any unauthorized recipient; and


(c)    in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret;


provided, however, that none of the foregoing obligations shall preclude the
Executive from making any disclosures of Employer Information required by law.
This Section 5 shall survive for a period of two (2) years following termination
of this Agreement for any reason with respect to Confidential Information, and
shall survive termination of this Agreement for any reason for so long as is
permitted by applicable law, with respect to Trade Secrets.


5.3    Delivery upon Request or Termination. Upon request by the Employer, and
in any event upon the Executive’s Termination of Employment with the Employer,
the Executive will promptly deliver to the Employer all property belonging to
the Employer, including, without limitation, all Employer Information then in
the Executive’s possession or control.


6.Non-Competition. The Executive agrees that during the Executive’s employment
by the Employer hereunder, and for the duration of the Post-Termination Period,
the Executive will not (except on behalf of or with the prior written consent of
the Employer), within the Area, either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, perform for any
Competing Business any services which are the same as or essentially the same as
the services the Executive provided for the Employer.


7.Non-Solicitation of Customers. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for the
duration of the Post-Termination Period, the Executive will not (except on
behalf of or with the prior written consent of the Employer) on the Executive’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, any business from any
of the Employer’s customers, including prospective customers actively sought by
the Employer, with whom the Executive has or had material contact during the
last two (2) years of the Executive’s employment with Employer, for purposes of
providing products or services that are competitive with those provided by the
Employer.


8.Non-Solicitation of Employees. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for the
duration of the Post-Termination Period, the Executive will not (except on
behalf of or with the prior written consent of the Employer) on the Executive’s
own behalf or in the service or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, any employee of the Employer
with whom the Executive had material contact during the last two (2) years of
the Executive’s employment, whether or not such employee is a full-time employee
or a temporary employee of the Employer, such employment is pursuant to written
agreement, for a determined period, or at will.





7



--------------------------------------------------------------------------------





9.    Non-disparagement. The Executive agrees that during the Executive’s
employment by the Employer hereunder, and for a period of two (2) years
thereafter, the Executive will not make any untruthful statement (written or
oral) that could reasonably be perceived as disparaging to the Employer or any
Affiliate.


10.    Remedies. The Executive agrees that the covenants contained in Sections 5
through 9 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should the Executive breach any of the covenants.
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants. If the Executive breaches
the Executive’s obligations pursuant to Sections 5, 6, 7, 8 and/or 9 hereof, the
Executive will forfeit any payments owed to the Executive which have not been
paid. The Executive further agrees that should the Executive breach any of the
covenants contained in Sections 5, 6, 7, 8 and/or 9 hereof, the Executive shall
repay to the Employer any amounts previously received by the Executive pursuant
to Section 4 that are attributable to that portion of the payments paid for the
period during which the Executive was in breach of any of the covenants. The
Employer and the Executive agree that all remedies available to the Employer
shall be cumulative.


11.    Severability. The parties agree that each of the provisions included in
this Agreement is separate, distinct and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with, and valid and
enforceable under, the law or public policy.


12.    No Set-Off by the Executive. The existence of any claim, demand, action
or cause of action by the Executive against the Employer whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.


13.    Notice. All notices, requests, waivers and other communications required
or permitted hereunder shall be in writing and shall be either personally
delivered, sent by reputable overnight courier service or mailed by first class
mail, return receipt requested, to the recipient at the address below indicated:


If to the Company:
First Security Group, Inc.

Attn: Chairman, Board of Directors
531 Broad Street
Chattanooga, TN 37402


If to the Bank:
FSGBank, N.A.

Attn: Chairman, Board of Directors
531 Broad Street
Chattanooga, TN 37402


If to the Executive:    The address most recently on file with the Bank
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given: (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) two (2) business days after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with





8



--------------------------------------------------------------------------------



next-business-day delivery guaranteed. A party may change that party’s notice
address given above by giving the other party ten (10) days’ written notice of
the new address in the manner set forth above.


14.    Assignment. The rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer, as applicable, including without limitation, a
purchaser of all or substantially all the assets of the Employer. If the
Agreement is assigned pursuant to the foregoing sentence, the assignment shall
be by novation and the Employer shall have no further liability hereunder, and
the successor or assign, as applicable, shall become the “Employer” hereunder,
but the Executive will not be deemed to have experienced a Termination of
Employment by virtue of such assignment. The Agreement is a personal contract
and the rights and interest of the Executive may not be assigned by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


15.    Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by any other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.


16.    Mediation. Except with respect to Sections 5 through 10 and 22 herein,
and as provided in Section 17 hereof, if any dispute arises out of or relates to
this Agreement, or a breach thereof, and if the dispute cannot be settled
through direct discussions between the parties, the parties agree to first
endeavor to settle the dispute in an amicable manner by non-binding mediation in
accordance with the rules of alternative dispute resolution of the State of
Tennessee for the judicial circuit containing Hamilton County, Tennessee before
resorting to any other process for resolving the dispute. Each party shall bear
the cost of its or his own attorney’s fees and expenses associated with the
mediation process and with any other dispute resolution proceeding that may
arise with respect to this Agreement.


17.    Applicable Law and Choice of Forum. This Agreement shall be construed and
enforced under and in accordance with the laws of the State of Tennessee. The
parties agree that any appropriate state court located in Hamilton County,
Tennessee or federal court for the Eastern District of Tennessee shall have
exclusive jurisdiction of any case or controversy arising under or in connection
with this Agreement shall be a proper forum in which to adjudicate such case or
controversy. The parties consent and waive any objection to the jurisdiction or
venue of such courts.


18.    Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.


19.    Entire Agreement. This Agreement embodies the entire and final agreement
of the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by all parties. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated, including, but not limited to, the Consulting
Agreement between the parties dated December 28, 2011.


20.    Rights of Third Parties. Nothing herein expressed is intended to or shall
be construed to confer upon or give to any person, firm or other entity, other
than the parties hereto and their permitted assigns, any rights or remedies
under or by reason of this Agreement.


21.    Survival. The obligations of the parties pursuant to Sections 3.9, 5
through 9, 16, 17 and 22, as applicable, shall survive the Executive’s
Termination of Employment hereunder for the period designated under each of
those respective sections.


22.    Representation Regarding Restrictive Covenants. The Executive represents
that the Executive is not and will not become a party to any non-competition or
non-solicitation agreement or any other agreement which would prohibit the
Executive from entering into this Agreement or providing the services for the
Employer contemplated by





9



--------------------------------------------------------------------------------



this Agreement on or after the Effective Date. In the event the Executive is
subject to any such agreement, this Agreement shall be rendered null and void
and the Employer shall have no obligations to the Executive under this
Agreement.


23.    Section 409A. It is the intent of the parties that any payment to which
the Executive is entitled under this Agreement be exempt from Section 409A of
the Code, to the maximum extent permitted under Section 409A of the Code.
However, if any such amounts are considered to be “nonqualified deferred
compensation” subject to Section 409A of the Code, such amounts shall be paid
and provided in a manner, and at such time and form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Neither the Executive nor the
Employer shall intentionally take any action to accelerate or delay the payment
of any amounts in any manner which would not be in compliance with Section 409A
of the Code without the consent of the other party. For purposes of this
Agreement, all rights to payments shall be treated as rights to receive a series
of separate payments to the fullest extent allowed by Section 409A of the Code.
To the extent that some portion of the payments under this Agreement may be
bifurcated and treated as exempt from Section 409A of the Code under the
“short-term deferral” or “separation pay” exemptions, then such amounts may be
so treated as exempt from Section 409A of the Code.


24.    Definitions. Whenever used in this Agreement, the following terms and
their variant forms shall have the meanings set forth below:


(a)    “Affiliate” shall mean any entity which controls, is controlled by, or is
under common control with another entity. For this purpose, “control” means
ownership of more than fifty percent (50%) of the ordinary voting power of the
outstanding equity securities of an entity.


(b)    “Agreement” shall mean this Agreement and any appendices incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.


(c)    “Area” shall mean, during the Term, a radius of twenty (20) miles from
each banking office maintained by the Employer and its Affiliates from time to
time during the Term and, following the period of employment, a radius of twenty
(20) miles from each banking office maintained by the Employer and its
Affiliates as of the last day of the Term.


(d)    “Board of Directors” shall mean the board of directors of First Security
Group, Inc. and/or of the Bank, as the context requires and, where appropriate,
includes any committee thereof or other designee.


(e)    “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial and consumer banking.


(f)    “Cause” shall mean:


(1)    a material breach of the terms of this Agreement by the Executive not
cured by the Executive within ten (10) business days after the Executive’s
receipt of Employer’s written notice thereof, including, without limitation,
failure by the Executive to perform the Executive’s duties and responsibilities
in the manner and to the extent required under this Agreement;


(2)    any act by the Executive of fraud against, material misappropriation
from, or material dishonesty to the Employer;


(3)    conviction of the Executive of a crime involving breach of trust or moral
turpitude or any felony;


(4)    conduct by the Executive that amounts to willful misconduct, gross and
willful insubordination, gross neglect or inattention to or material failure to
perform the Executive’s duties and responsibilities hereunder, including
prolonged absences without the written consent of the Board of Directors;
provided that the nature of such conduct shall be set forth with reasonable
particularity





10



--------------------------------------------------------------------------------



in a written notice to the Executive who shall have ten (10) days following
delivery of such notice to cure such alleged conduct, provided that such conduct
is, in the reasonable discretion of the Board of Directors, susceptible to a
cure;


(5)    conduct in material violation of the Employer’s written code of conduct
as the same may be in force from time to time;


(6)    receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal or informal regulatory action against the Executive; or


(7)    Executive’s removal and/or permanent prohibition from participating in
the conduct of the Employer’s affairs by an order issued under Section 8(e)(4)
or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)).


(g)    “Change of Control” means the occurrence of any of the following events
on or after the Effective Date:


(i)    the acquisition by any individual, entity or “group,” within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
excluding acquisitions by the Company, any affiliate of the Company, and any
present holder of any capital stock of the Company and their Permitted
Transferees (as defined herein) (the Company, all such affiliates, such holders
of capital stock of the Company and the Permitted Transferees being hereafter
referred to as the “Company Group”), (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934) of voting securities of the Company, whether from the Company or from
existing holders of capital stock of the Company, where such acquisition causes
any such Person to own more than twenty percent (20%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Company; provided that no Change in Control
will occur as a result of any acquisition of capital stock by the Company Group.
For purposes of this Section 24(g)(i), the term “Permitted Transferee” means any
person who acquires capital stock of the Company from any present holder of such
capital stock involving the transfer or other disposition by any such present
holder: (1) to one or more members of the family of such present holder, as
described in Section 1361(c)(1) of the Code, including, but not limited to, a
present holder’s spouse, lineal ancestors or descendants, brothers, sisters,
children and grandchildren; or (2) to a qualifying trust for the benefit of any
one or more of such family members; or


(ii)    the consummation of a reorganization, merger, consolidation or
recapitalization (including issuances or redemptions of its capital stock by the
Company) of the Company, with respect to which persons who were the stockholders
of the Company immediately prior to such reorganization, merger, consolidation
or recapitalization do not, immediately thereafter, own sixty percent (60%) or
more of the combined voting power entitled to vote in the election of directors
of the reorganized, merged, consolidated or recapitalized entity’s then
outstanding voting securities, excluding any such transaction involving an
entity which immediately before such transaction was controlling, controlled by,
or under common control with the Company.


(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.


(i)    “Competing Business” shall mean any entity (other than the Employer and
its Affiliates) that is conducting business that is the same or substantially
the same as the Business of the Employer.


(j)    “Confidential Information” means data and information relating to the
business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed





11



--------------------------------------------------------------------------------



to the Executive or of which the Executive became aware as a consequence of or
through the Executive’s relationship to the Company and its Affiliates and which
has value to the Employer and its Affiliates and is not generally known to its
competitors. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Employer or its
Affiliates, provided that such public disclosure shall not be deemed to be
voluntary when made without authorization by the Executive or any other employee
of Employer, or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.


(k)    “Disability” shall mean that the Executive suffers from a physical or
mental disability or infirmity that qualifies the Executive for disability
benefits under any accident and health plan maintained by the Employer that
provides income replacement benefits due to disability or, if the Employer does
not maintain such a plan, the Executive’s inability to perform the essential
functions of the Executive’s job for a period of ninety (90) or more days, with
or without reasonable accommodation, as a result of a physical or mental
disability or infirmity, as reasonably determined by the Employer.


(l)    “Employer Information” shall mean Confidential Information and Trade
Secrets.


(m)    “Good Reason” shall mean any of the following which occurs on or after
the Effective Date:
(1)    a material reduction of the Executive’s Annual Base Salary from its then
current rate, other than a reduction that also is applied to substantially all
other executive officers of the Employer if Executive’s reduction is
substantially proportionate to, or no greater than, the reduction applied to
substantially all other executive officers;
(2)    an involuntary relocation of the Executive’s primary office or worksite
to a place that is beyond a fifty (50) mile radius from the principal office of
the Employer; or
(3)    a material breach of the terms of this Agreement by the Employer;
provided, however, that for a Termination of Employment by the Executive to be
for Good Reason, the Executive must notify the Employer in writing of the event
giving rise to Good Reason within thirty (30) days following the occurrence of
the event (or, if later, thirty (30) days following the Executive’s knowledge of
occurrence of the event), the event must remain uncured after the expiration of
thirty (30) days following the delivery of written notice of such event to the
Employer by the Executive, and the Executive must resign effective no later than
sixty (60) days following the Employer’s failure to cure the event and must give
at least thirty (30) days advance written notice prior to the Executive’s
effective date of resignation.
(n)    “Initial Term” shall mean that period of time commencing on the Effective
Date and running until the earlier of (1) thirty-six (36) months following the
Effective Date, or (2) any earlier Termination of Employment of the Executive
under this Agreement as provided for in Section 4.
(o)    “Post-Termination Period” shall mean twelve (12) months following the
effective date of the Executive’s Termination of Employment.
(p)    “Term” shall mean the Initial Term and any subsequent extension periods
or any earlier Termination of Employment of the Executive under this Agreement
as provided for in Section 4.
(q)    “Termination of Employment” shall mean a termination of the Executive’s
employment where either (1) the Executive has ceased to perform any services for
the Employer and all affiliated companies that, together with the Employer,
constitute the “service recipient” within the meaning of Code Section 409A
(collectively, the “Service Recipient”) or (2) the level of bona fide services
the Executive performs for the Service Recipient after a given date (whether as
an employee or as an independent contractor) permanently





12



--------------------------------------------------------------------------------



decreases (excluding a decrease as a result of military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Executive retains a right to reemployment
with the Service Recipient under an applicable statute or by contract) to no
more than twenty percent (20%) of the average level of bona fide services
performed for the Service Recipient (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of service if the Executive has been providing services to the Service Recipient
for less than 36 months).
(r)    “Trade Secrets” shall mean Employer or Affiliate information including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which:


(1)    derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and


(2)    is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.




[SIGNATURES ARE ON THE FOLLOWING PAGE]







13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.


 
First Security Group, Inc.:
 
By:
/s/ Carol H. Jackson
 
Name:
Carol H. Jackson
 
Title:
Chair of First Security Group, Inc. and FSGBank, N.A. Compensation Committee
 
 
 
 
FSGBank, N.A.:
 
By:
 /s/ John R. Haddock
 
Name:
John R. Haddock
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
Executive:
 
 
 /s/ David Michael Kramer
 
 
David Michael Kramer




















14



--------------------------------------------------------------------------------




Exhibit “A”


SEVERANCE AGREEMENT AND
FULL AND FINAL RELEASE OF CLAIMS


This Severance Agreement and Full and Final Release of Claims (“Agreement”) is
made and entered into by and among First Security Group, Inc., a bank holding
company organized under the laws of the State of Tennessee (the “Company”),
FSGBank, N.A., a national association organized under the laws of the United
States (the “Bank” and collectively with the Company, the “Employer”), and David
Michael Kramer (the “Executive”).


SEPARATION. Executive’s employment with the Employer will terminate on
______________ or such later date as may be determined by the parties
(“Separation Date”). The parties acknowledge that Executive’s termination from
employment will result in a “Separation from Service” as defined in Section 409A
of the Internal Revenue Code. Executive further agrees that the Executive hereby
resigns as an officer and director of the Employer and any related or affiliated
entities as of the Separation Date.


CONSIDERATION. In consideration of the Executive’s decision to enter into this
Agreement, the Employer will continue to employ Executive through the Separation
Date and will provide Executive severance pay in accordance with the terms of
the employment agreement between the Employer and the Executive dated
________________, 2014 (the “Employment Agreement”). Federal, state and local
tax withholdings and other legal deductions may be applied to the above payment
as determined by the Employer in its sole discretion.


Whether or not Executive executes this Agreement, the Employer will pay
Executive any and all wages for all hours worked up to and through the
Separation Date within the appropriate time frame required by applicable law. If
Executive fails or refuses to execute this Agreement, or if Executive revokes
this Agreement as provided herein, Executive will not be entitled to the
consideration set forth above.


3.    FULL AND FINAL RELEASE.


(a)    In consideration of the payments being provided to Executive above,
Executive, for himself, his attorneys, heirs, executors, administrators,
successors and assigns, fully, finally and forever releases and discharges the
Bank and all other affiliated companies, as well as its and their successors,
assigns, officers, owners, directors, agents, representatives, attorneys, and
employees (all of whom are referred to throughout this Agreement as the
“Releasees”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the date Executive signs this
Agreement.


Specifically included in this waiver and release are, among other things, any
and all claims related to any severance pay plan, any and all claims related to
Executive’s employment and separation from employment or otherwise, including
without limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991; (2) the Americans with Disabilities Act, as
amended; (3) 42 U.S.C. § 1981; (4) the Age Discrimination in Employment Act (29
U.S.C. §§ 621-624); (5) 29 U.S.C. § 206(d)(1); (6) Executive Order 11246;
(7) Executive Order 11141; (8) Section 503 of the Rehabilitation Act of 1973;
(9) Executive Retirement Income Security Act (ERISA); (10) the Occupational
Safety and Health Act; (11) the Worker Adjustment and Retraining Notification
(WARN) Act; (12) the Family and Medical Leave Act; (13) the Ledbetter Fair Pay
Act; and (14) other federal, state and local discrimination laws, including
those of the State of Tennessee.


Executive further acknowledges that Executive is releasing, in addition to all
other claims, any and all claims based on any tort, whistle-blower, personal
injury, defamation, invasion of privacy or wrongful discharge theory;
retaliatory discharge theory; any and all claims based on any oral, written or
implied contract or on any contractual theory (including the Employment
Agreement); any claims based on a severance pay plan; and all claims based on
any other federal, state or local Constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys’ fees, costs or expenses.






--------------------------------------------------------------------------------



(b)    Nothing in this Agreement, however, is intended to waive Executive’s
entitlement to vested benefits under any 401(k) plan or other benefit plan
provided by the Employer. Furthermore, the parties specifically agree that this
release does not cover, and Executive expressly reserves, indemnification rights
existing to the Executive as a current or former director and/or officer of the
Employer under the Articles and Bylaws of the Employer and pursuant to
applicable state law and in accordance with any D&O policy existing for former
officers and directors of the Employer. Finally, the above release does not
waive claims that Executive could make, if available, for unemployment or
workers’ compensation or claims that cannot be released by private agreement.


(c)    Executive understands that this Agreement does not bar the Executive from
filing a complaint and/or charge with any appropriate federal, state, or local
government agency or cooperating with said agency in its investigation.
Executive agrees, however, that the Executive shall not be entitled to receive
any relief or recovery (monetary or otherwise) in connection with any complaint
or charge brought against the Releasees, without regard as to who brought said
complaint or charge.


4.    ADVICE OF COUNSEL. Executive acknowledges that the Executive has been and
is hereby advised by the Employer to consult with an attorney in regard to this
matter. Executive understands that Executive is responsible for the costs of any
such legal services incurred in connection with such consultation.


5.    POST-EMPLOYMENT COOPERATION. Executive agrees to fully cooperate with the
Employer in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Employer which
relate to events or occurrences that transpired or which failed to transpire
while Executive was employed by the Employer. Executive also agrees to cooperate
fully with the Employer in connection with any internal investigation or review,
or any investigation or review by any federal, state or local regulatory
authority, relating to events or occurrences that transpired or failed to
transpire while Executive was employed by the Employer. Executive’s full
cooperation in connection with such matters shall include, but not be limited
to, providing information to counsel, being available to meet with counsel to
prepare for discovery or trial and acting as a witness on behalf of the Employer
at a mutually convenient times.


6.    NO OTHER CLAIMS. Executive represents that Executive has not filed, nor
assigned to others the right to file, nor are there currently pending, any
complaints, charges or lawsuits against the Releasees with any governmental
agency or any court or in any arbitration forum.


7.    NON-DISPARAGEMENT. Executive agrees that Executive has not (including
during the time period while this Agreement was under consideration by
Executive) and will not make statements to clients, customers and suppliers of
the Employer or to other members of the public that are in any way disparaging
or negative towards the Employer, the Employer’s products or services, or the
Employer’s representatives or employees.


The Employer will advise the members of its Boards of Directors and all
executive officers of the Employer (collectively, the “Persons to be Advised”)
that they should not make public statements that are in any way disparaging or
negative towards the Executive. The Employer will advise the Persons to be
Advised that a non-disparagement agreement is in effect, and will use reasonable
efforts to enforce compliance with this Agreement. Notwithstanding the foregoing
agreement, the parties hereto recognize and acknowledge that the Employer will
not be liable for statements between the Employer and its independent auditors
or statements necessary to comply with applicable law.


8.    NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not
be construed as an admission by the Employer of any liability or acts of
wrongdoing or discrimination, nor shall it be considered to be evidence of such
liability, wrongdoing, or discrimination.


9.    RETURN OF PROPERTY. Executive acknowledges, understands, and agrees that
Executive will turn over to _________________ all documents, files, memoranda,
records, Employer Information (as defined in the Employment Agreement), credit
cards, records, books, manuals, computer equipment, computer software, pagers,
cellular phones, facsimile machines, PDAs, keys and electronic keys or access
cards into the building and any other equipment or documents, and all other
physical or electronic property of similar type that Executive received from the
Employer and/or that Executive used in the course of his employment with the
Employer and that are the property of





2



--------------------------------------------------------------------------------



the Employer. Executive agrees that Executive will not delete, destroy or erase
any data stored on or associated with such property, including but not limited
to data stored on computers, servers, phones, or other electronic devices.
Executive further agrees to return to _______________ any and all hard copies of
any documents which are the subject of a document preservation notice or other
legal hold and to notify ______________________ of the location of any
electronic documents which are subject to a legal hold.


10.    CONFIDENTIALITY. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Executive at
any time to any person (including the Employer’s employees) except Executive’s
lawyer, accountant, or immediate family without the prior written consent of an
officer of the Employer, except as necessary in any legal proceedings directly
related to the provisions and terms of this Agreement, to prepare and file
income tax forms, or pursuant to court order after reasonable notice to the
Employer. Executive may disclose that Executive is subject to an agreement not
to disclose trade secrets and confidential information where necessary to comply
with such confidentiality agreement. Executive agrees that Executive is
responsible for informing these persons of the confidential nature of this
Agreement and that any breach of this confidentiality provision by any of these
persons shall be deemed a breach by Executive.


11.    GOVERNING LAW. This Agreement shall be interpreted under the laws of the
State of Tennessee.


12.    SEVERABILITY. The provisions of this Agreement are severable, and if any
part of this Agreement except Paragraphs 3, 5 or 7 are found by a court of law
to be unenforceable, the remainder of the Agreement will continue to be valid
and effective, and the court is authorized to amend relevant provisions of the
Agreement to carry out the intent of the parties to the extent legally
permissible. If Paragraph 3, 5 or 7 is found by a court of competent
jurisdiction to be unenforceable, the parties agree to seek a determination by
the court as to the rights of the parties, including whether Executive is
entitled under those circumstances and the relevant law to retain the benefits
paid to Executive under this Agreement.


13.    SOLE AND ENTIRE AGREEMENT. This Agreement and the Employment Agreement
set forth the entire agreement between the parties with respect to the subject
matters covered by this Agreement and the Employment Agreement; provided
however, that any continuing obligations of confidentiality, non-competition or
non-solicitation under any other agreement shall survive. Any other prior
agreements between or directly involving the parties to the Agreement and the
Employment Agreement with respect to the subject matters covered by this
Agreement and the Employment Agreement are superseded by the terms of this
Agreement and the Employment Agreement and thus are rendered null and void.


14.    NO OTHER PROMISES. Executive affirms that the only consideration for his
signing this Agreement is that set forth in Paragraph 2 that no other promise or
agreement of any kind has been made to or with Executive by any person or entity
to cause Executive to execute this document, and that Executive fully
understands the meaning and intent of this Agreement, including but not limited
to, its final and binding effect.


15.    ACKNOWLEDGEMENTS.


(a)Executive acknowledges, understands and agrees that Executive has been
notified of Executive’s rights under the Family and Medical Leave Act (FMLA) and
state leave laws. Executive further acknowledges, understands and agrees that
Executive has not been denied any leave requested under the FMLA or applicable
state leave laws and that, to the extent applicable, Executive has been returned
to Executive’s job, or an equivalent position, following any FMLA or state leave
taken pursuant to the FMLA or state laws.


(b)Executive acknowledges, understands and agrees that it is Executive’s
obligation to make a timely report, in accordance with the Employer’s policy and
procedures, of any work related injury or illness. Executive further
acknowledges, understands and agrees that Executive has reported to the
Employer’s management personnel any work related injury or illness that occurred
up to and including Executive’s last day of employment.


16.    NO VIOLATION OF THE LAW. Executive represents and acknowledges that
Executive is unaware of any conduct, actions or inactions by the Employer or
anyone employed by the Employer which would violate any





3



--------------------------------------------------------------------------------



federal, state or local law, any common law, or any rule promulgated by any
administrative body. Executive further acknowledges that Executive has disclosed
to ____________________ any relevant facts known to Executive of any conduct
which violates any Employer policy or standard.


17.    LEGALLY BINDING AGREEMENT. Executive understands and acknowledges that
this Agreement contains a full and final release of claims against the Employer;
and that Executive has agreed to its terms knowingly, voluntarily, and without
intimidation, coercion or pressure.


18.    ADVICE OF COUNSEL / CONSIDERATION AND REVOCATION PERIODS. Executive
hereby acknowledges and agrees that this Agreement and the termination of
Executive’s employment and all actions taken in connection therewith are in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that the releases set forth herein shall be
applicable, without limitation, to any claims brought under these Acts.
Executive acknowledges that the Executive has been and is hereby advised by the
Employer to consult with an attorney in regard to this matter. Executive
understands that Executive is responsible for the costs of any such legal
services incurred in connection with such consultation. Executive further
acknowledges that Executive has been given more than twenty-one (21) days from
the time that Executive receives this Agreement to consider whether to sign it.
Executive shall have seven (7) days from the date Executive signs this Agreement
to revoke the Agreement. To revoke, Executive must ensure that written notice is
delivered to ______________, FSGBank, N.A., 531 Broad Street, Chattanooga,
Tennessee 37402, by the end of the day on the seventh calendar day after
Executive signs this Agreement. If Executive does not revoke this Agreement
within seven (7) days of signing, this Agreement will become final and binding
on the day following such seven (7) day period.


This Agreement includes a release of all known and unknown claims through the
date of this Agreement. Executive should carefully consider all of its
provisions before signing it. Executive’s signature below indicates Executive’s
understanding and agreement with all of the terms in this Agreement.


First Security Group, Inc.




Date:            By:    


Full Name: _____________________________________
Title: __________________________________________


FSGBank, N.A.




Date:            By:    


Full Name: ______________________________________
Title: ___________________________________________




Date:                
David Michael Kramer















4

